             Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 1 of 7
                                                                                       ORIGINAL
Approved:
                          1!:f:!ir.7{};:;;;;:~o/C-
                          Assistant United States Attorne y                        MAG
Before:                   THE HONORABLE ONA T. WANG
                          United States Magistrate Jud
                                                      ~
                                                                                9          4517
                          Southern District of New Yor
 ------------------x
UNITED STATES OF AMERICA                                                        SEALED COMPLAINT

                  -       V.       -                                            Violation of 18 U.S.C.
                                                                                §§ 1343 and 2
 PEDRO ANDRES OSORIO,
                                                                                COUNTY OF OFFENSE:
                                                   Defendant.                   New York, Westchester



 -   -   -    -       -    -   -       -   -   -    -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          ALEXANDER TURCZAK, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation ("FBI"), and charges as follows:

                                                                 COUNT ONE
                                                                (Wire Fraud)

          1.   From or about December 2015, up to and including
in or about November 2017, in the Southern District of New York
and elsewhere, PEDRO ANDRES OSORIO, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, did transmit and cause to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and
sounds, for the purpose of executing such, scheme and artifice,
to wit, OSORIO defrauded various individuals of slightly less
than $1 million by inducing them to invest in or provide loans
to a purported liquor distribution company ("Company-1") OSORIO
controlled, but which, in reality, did not engage in liquor
distribution, and which OSORIO instead used as a means to enrich
himself.
     Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 2 of 7



      (Title 18, United States Code, Sections 1343 and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Special Agent for the FBI.  I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience and on my examination of
various documents and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

          3.   Based on my review of corporate registration
documents for Company-1, I have learned, in substance and in
part, the following:

               a.   On or about August 31, 2016, Articles of
Incorporation were filed with the Secretary of State for the
State of Florida for Company-1 (the "Articles of
Incorporation").

               b.   The Articles of Incorporation specify that
"Pedro A Osorio" is the president and registered agent of
Company-1.

           4.  Based on my interviews with eight victims who
made investments in Company-1 (collectively, the "Interviewed
Investors"), I have learned, in substance and in part, the
following:

               a.   From in or about December 2015 to in or
about November 2017, PEDRO ANDRES OSORIO, the defendant,
solicited various individuals to invest in Company-1 in exchange
for shares in the profits of Company-1 or for interest earned on
their investments.  For many of the Interviewed Investors,
OSORIO solicited multiple rounds of investment.

               b.   OSORIO told all of the Interviewed Investors
that Company-1 was a liquor distribution company. OSORIO made
specific statements about Company-l's operations to certain
Interviewed Investors, for example, that the Company would
import liquor from Colombia for resale in the United States,
including, specifically, a liquor called "aguardiente," as well


                                  2
      Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 3 of 7



as Colombian rum, and that Company-1 had customers in Orlando to
whom it sold liquor.

               c.   OSORIO told the Interviewed Investors that
he and Company-1 were working in partnership with another liquor
distribution company ("Company-2") and the principal of Company-
2 ("Individual-2").  Several of the Interviewed Investors
indicated that the purported relationship between OSORIO and
Company-1, on the one hand, and Individual-2 and Company-2, on
the other, was an important factor in their decisions to invest
with OSORIO and Co~pany-1.

               d.   From in or about December 2015 to in or
about November 2017, the Interviewed Investors gave money to
OSORIO as investments in or loans to Company-1. The money was
paid through a variety of methods, including cash deposits,
checks, and wire transfers.  OSORIO directed the Interviewed
Investors to utilize various bank accounts belonging to Company-
1, OSORIO, and/or OSORIO's significant other ("Individual-1")
for the purpose of making their investment payment's. Many of
the Interviewed Investors made multiple rounds of investments.

               e.   In exchange for their investments in
Company-1, OSORIO promised the Interviewed Investors that they
would receive a share of the profits of Company-1 or interest
payments.

               f.   OSORIO did not execute written contracts or
written investment agreements with the Interviewed Investors.
Rather, OSORIO made verbal agreements regarding the profits or
interest each investor would receive in exchange for their
investment in Company-1.

                 g.   OSORIO cumulatively promised the Interviewed
Investors
,,        . more than 100% of the profits of Company-1. For
example, in connection with their various investments, OSORIO
promised:

                  i.     A husband and wife ("Investor-1" and
"Investor-2," respectively) that they would receive their
principal invested plus 50% of the profits of Company-1 each
month;

                 ii.     An individual ("Investor-3") 45% of the
profits from Company-1, and later offered Investor-3 75% of
profits from a specific whiskey investment;



                                   3
,.
           Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 4 of 7



                     iii.     Another husband and wife ("Investor-4"
     and "Investor-5," respectively) 25% of Company-l's profits.

                    h.   OSORIO also promised various other investors
     high interest rates in return for their investments.  For
     example, OSORIO promised:

                       i.     An individual ("Investor-6") 40%
     interest on a monthly basis;

                      ii.      An individual ( "Investor-7") 10%
     interest on a monthly basis, or, alternatively, 40% interest on
     a particular whiskey investment.

                    i.   OSORIO told Investor-4 not to discuss the
     terms of their investment arrangement with other investors in
     Company-1.

                    j.   Each of the Interviewed Investors received
     some money back from Company-1 and/or OSORIO, but received less
     than the total they each had invested.

                    k.   In or around April 2018, several of the
     Interviewed Investors met with Individual-2.  Individual-2
     informed the investors present that Individual-2 and Company-2
     did not do business with OSORIO and Company-1. Rather, OSORIO
     previously worked for Company-2 for approximately five months
     and was fired.

               5.   Based on my review of bank records and other
     financial documents for accounts held by Company-1, PEDRO ANDRES
     OSORIO, the defendant, Individual-1, and the Interviewed
     Investors, as well as my conversations with other law
     enforcement officers and analysts, I have learned, in substance
     and in part, the following:

                    a.   Between in or about December 2015 and in or
     about November 2017, bank accounts belonging to OSORIO, Company-
     1, and Individual-1 received approximately $2,060,000
     collectively from nine investors (collectively, the "Investors'1 )
     or entities controlled by specific Investors. During that same
     time period, bank accounts belonging to the Investors, or
     entities controlled by the Investors, collectively received
     approximately $1,070,000 million in funds from OSORIO, Company-
     1, and/or Individual-1, resulting in a net loss to the
     Investors' accounts of approximately $990,000.




                                        4
•' "         Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 5 of 7



                         i.     For example, with respect to Investor-
       1, during the above time period, (1) approximately $640,000 was
       wire transferred from a bank account belonging to a company
       controlled by Investor-1 ("Investor-1 Account") into a bank
       account belonging to Company-1( "Company-1 Account-1"), and (2)
       approximately $430,000 in payments through wire transfers and
       checks were made from Investor-1 Account-1 into a bank account
       belonging to OSORIO (the "Osorio Account-1"). During that same
       period, approximately $430,000 was returned to Investor-1
       Account-1 from Company-1 Account-1; approximately $170,000 was
       returned to Investor-1 Account-1 from Osorio Account-1; and
       approximately $100,000 was returned to Investor-1 from a bank
       account belonging to Individual-1 ("Individual-1 Account-1".   In
       all, Investor-1 Account-1 incurred a net loss of approximately
       $370,000.

                      b.   On or about January 3, 2017, Investor-4
       initiated a wire transfer for approximately $12,000 from
       Investor-4's bank account to Company-1 Account-1.  The wire
       transfer was initiated at a bank branch located in Mt. Kisco,
       New York. On the wire transfer record, the address for the
       receiving bank is listed as Charlotte, North Carolina.

                      c.   During the course of the fraud scheme,
       OSORIO used new money provided by the Investors to pay money to
       other Investors or to return money to the same Investors.  For
       example:

                         i.     On or about September 15, 2016, a
       $50,000 check from a bank account belonging to Investor-3 was
       deposited into Individual-1 Account-1; that same day, a $50,000
       check drawing on Individual-1 Account-1 was deposited into
       Company-1 Account-1.  On or about September 29, 2016, a $40,000
       wire from Company-1 Account-1 was sent to Investor-1 Account-1.
       No additional money was added, and less than $3,000 was removed,
       from Company-1 Account-1, between those transactions.

                        ii.     On or about May 11, 2017, Investor-4
       deposited approximately $50,000 into Company-1 Account-1.  On or
       about May 12, 2017, an approximately $50,000 wire transfer was
       made from Company-1 Account-1 to Investor-1 Account-1. No other
       money was added to Company-1 Account-1 between those
       transactions.

                      d.   From in or about September 2016, when
       company-1 Account-1 was opened, to in or about November 2017, no
       payments were made from or to Company-1 Account-1 which, based
       on my training and experience, appear to be related to the

                                          5
r   ~i

              Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 6 of 7



         commercial production, sale, purchase, or distribution of
         liquor.

                        e.   From in or about September 2016, to in or
         about November 2017, Company-1 Account-1 was used to make
         numerous payments which, based on my training and experience and
         publicly available information, appear to be related to personal
         expenses unrelated to the commercial production, sale, purchase,
         or distribution of liquor. For example:

                           i.     Approximately $31,000 was paid to a car
         dealership and an auto repair shop;

                          ii.     Approximately $10,000 was paid to air
         travel companies and approximately $9,000 was paid to a cruise
         company;

                         iii.     Approximately $14,000 was paid to
         online and brick and mortar big box, grocery, and drug stores;

                          iv.     Approximately $8,000 was paid to
         clothing retailers and department stores;

                           v.      Approximately $6,000 was paid to an
         electronics retailer;

                          vi.     In or about October 2016, approximately
         $1,000 was paid to a tattoo parlor;

                         vii.     In or about November 2016,
         approximately $20,000 was paid to a furniture store;

                        viii.     In or about November and December 2016,
         approximately $4,000 was paid to high end jewelry and fashion
         retailers;

                          ix.     On or about May 8, 2017, approximately
         $150 was paid to a toy store.

                  WHEREFORE, deponent respectfully requests that an
         arrest warrant be issued for PEDRO ANDRES OSORIO, the defendant,




                                           6
.   . '~ ,. r '"..\,
    \                        Case 1:19-cr-00436-WHP Document 1 Filed 05/10/19 Page 7 of 7




                       and that he be arrested and imprisoned or bailed, as the case
                       may be.




                                                 Alexander Turczak
                                                 Special Agent
                                                 Federal Bureau of Investigation


                       Swo~to before me this
                        LO   day of May, 2019




                       SOUTHERN DISTRICT




                                                         7
